Exhibit 10.3

 

LIMITED GUARANTEE

 

OF

 

[            ]

 

 

LIMITED GUARANTEE, dated as of April 8, 2020 (this “Limited Guarantee”), by [ ]
(the “Guarantor”), in favor of Asta Funding, Inc., a Delaware corporation (the
“Guaranteed Party”).

 

1. Limited Guarantee. To induce the Guaranteed Party to enter into the Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), by and
among Asta Finance Acquisition Inc., a Delaware corporation (“Parent”), Asta
Finance Acquisition Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub” and together with Parent, the “Parent
Parties”) and the Guaranteed Party, the Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to the Guaranteed Party, on the terms
and conditions set forth herein, the due, complete and punctual payment,
observance, performance and discharge of the payment obligations of Parent with
respect to (i) the Parent Termination Fee, if and when due pursuant to the
Merger Agreement (the “Termination Fee Obligation”), and (ii) the Other
Guaranteed Amounts, if and when due pursuant to the Merger Agreement (the “Other
Guaranteed Obligation” and, together with the Termination Fee Obligation, the
“Obligations”); provided that in no event shall the Guarantor’s maximum
aggregate liability under this Limited Guarantee exceed $600,000 (the “Cap”).
The parties agree that this Limited Guarantee may not be enforced without giving
effect to the Cap and that the Guaranteed Party will not seek to enforce this
Limited Guarantee for an amount in excess of the Cap. The Guaranteed Party may,
in its sole discretion, bring and prosecute a separate action or actions against
the Guarantor for the full amount of the Obligations (subject to the applicable
Cap), regardless of whether action is brought against any of the Parent Parties
or against any other guarantor (each such other guarantor, an “Other Guarantor”)
pursuant to a limited guarantee dated as of the date hereof to be entered
between the Guaranteed Party and such Other Guarantor (each, an “Other Limited
Guarantee”), or whether any of the Parent Parties or any Other Guarantor is
joined in any such action or actions. The Guaranteed Party hereby agrees that in
no event shall the Guarantor be required to pay any amount to the Guaranteed
Party or any other Person under, in respect of, or in connection with this
Limited Guarantee or the Merger Agreement other than as expressly set forth
herein; provided that the foregoing is not intended to diminish or otherwise
limit in any way the Guaranteed Party’s rights under Section 8.5 of the Merger
Agreement. All payments hereunder shall be made in lawful money of the United
States, in immediately available funds. Each capitalized term or other term used
and not defined herein but defined in the Merger Agreement shall have the
meaning ascribed to it in the Merger Agreement, except as otherwise provided.

 

2. Nature of Limited Guarantee. The Guaranteed Party shall not be obligated to
file any claim relating to the Obligations in the event that Parent becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of the Guaranteed Party to so file shall not affect the Guarantor’s obligation
hereunder. In the event that any payment to the Guaranteed Party in respect of
any Obligation is rescinded or must otherwise be returned for any reason
whatsoever, the Guarantor shall remain liable hereunder with respect to such
Obligation (subject to the terms and conditions hereof) as if such payment had
not been made. This Limited Guarantee is an unconditional and continuing
guarantee of payment and not of collection. Notwithstanding any other provision
of this Limited Guarantee, the Guaranteed Party hereby agrees that the Guarantor
may assert, as a defense to any payment or performance by the Guarantor under
this Limited Guarantee, any defense to such payment or performance that the
Parent Parties may have under the terms of the Merger Agreement, other than
defenses arising exclusively from the bankruptcy or insolvency of any Parent
Party.

 

 

--------------------------------------------------------------------------------

 

 

3. Changes in the Obligations; Certain Waivers. The Guarantor agrees that the
Guaranteed Party may at any time and from time to time, without notice to or
further consent of the Guarantor, extend the time of payment of any Obligation,
and may also enter into any agreement with any of the Parent Parties or any
other Person interested in the transactions contemplated by the Merger Agreement
for the extension, renewal, payment, compromise, discharge or release thereof,
in whole or in part, or for any modification of the terms of the Merger
Agreement or of any agreement between the Guaranteed Party and any Parent Party
or any such other Person without in any way impairing or affecting the
Guarantor’s obligations under this Limited Guarantee. The Guarantor agrees that
the obligations of the Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise affected by: (a) the failure of the Guaranteed
Party to assert any claim or demand or to enforce any right or remedy against
any Parent Party or any other Person interested in the transactions contemplated
by the Merger Agreement (including any Other Guarantor); (b) any change in the
time, place or manner of payment of any Obligation or any rescission, waiver,
compromise, consolidation or other amendment or modification of any of the terms
or provisions of the Merger Agreement or any other agreement evidencing,
securing or otherwise executed in connection with any Obligation; (c) the
addition, substitution or release of any entity or other Person interested in
the transactions contemplated by the Merger Agreement (including any Other
Guarantor); (d) any change in the corporate existence, structure or ownership of
any of the Parent Parties or any other Person interested in the transactions
contemplated by the Merger Agreement (including any Other Guarantor); (e) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
of the Parent Parties or any other Person interested in the transactions
contemplated by the Merger Agreement (including any Other Guarantor) or
affecting any of their respective assets; (f) the existence of any claim,
set-off or other right which the Guarantor may have at any time against any of
the Parent Parties or the Guaranteed Party, whether in connection with any
Obligation or otherwise; or (g) the adequacy of any other means the Guaranteed
Party may have of obtaining repayment of any Obligation. To the fullest extent
permitted by applicable Law, the Guarantor hereby expressly waives any and all
rights or defenses arising by reason of any Law which would otherwise require
any election of remedies by the Guaranteed Party. The Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guarantee and of
the Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of any Obligation incurred and all other
notices of any kind (except for notices to be provided to the Parent Parties and
their counsel in accordance with the Merger Agreement), all defenses that may be
available by virtue of any valuation, stay, moratorium Law or other similar Law
now or hereafter in effect, any right to require the marshalling of assets of
the Parent Parties or any other Person interested in the transactions
contemplated by the Merger Agreement (including any Other Guarantor), and all
suretyship defenses generally (other than defenses to the payment of any
Obligation that are available to any of the Parent Parties under the Merger
Agreement (except for defenses arising exclusively from the bankruptcy or
insolvency of any Parent Party) or breach by the Guaranteed Party of this
Limited Guarantee). The Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by the Merger
Agreement and that the waivers set forth in this Limited Guarantee are knowingly
made in contemplation of such benefits.

 

2

--------------------------------------------------------------------------------

 

 

The Guaranteed Party hereby covenants and agrees that it shall not institute,
and shall cause its Subsidiaries and Affiliates not to institute, any proceeding
or bring any other claim arising under, or in connection with the Stern Group
Commitment Letter or the Merger Agreement or the transactions contemplated
thereby, against the Guarantor or any other Specified Person, except for claims
that are Non-Prohibited Claims (as defined in the Stern Group Commitment Letter)
against such Person, and the Guarantor hereby covenants and agrees that it shall
not institute, and shall cause its respective Affiliates not to institute, any
proceeding asserting that this Limited Guarantee is illegal, invalid or
unenforceable in accordance with its terms. Notwithstanding anything to the
contrary contained in this Limited Guarantee, the Guaranteed Party hereby agrees
that to the extent the Parent Parties are relieved (other than by operation of
any bankruptcy, insolvency or similar law) of all or any portion of the
obligation to pay the Parent Termination Fee or any of the Other Guaranteed
Amount under the Merger Agreement, the Guarantor shall be similarly relieved of
all or such portion of the Termination Fee Obligation, or the Other Guaranteed
Obligation, respectively, under this Limited Guarantee.

 

Subject to the first sentence of Section 1 hereof, the Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against any Specified Person or any other Person
(including any Parent Party or Other Guarantor) interested in the transactions
contemplated by the Merger Agreement that arise from the existence, payment,
performance, or enforcement of the Guarantor’s Obligations under or in respect
of this Limited Guarantee or any other agreement in connection therewith,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Guaranteed Party against any Specified Person or such
other Person (including any Parent Party or Other Guarantor) whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any
Specified Person or such other Person (including any Parent Party or Other
Guarantor), directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until, either (i) the Termination Fee Obligation or (ii) the
Other Guaranteed Obligation, shall have been paid in full in cash. If any amount
shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the payment in full in cash of either (x) the
Termination Fee Obligation or (y) the the Other Guaranteed Obligation, such
amount shall be received and held in trust for the benefit of the Guaranteed
Party, shall be segregated from other property and funds of the Guarantor and
shall forthwith be paid or delivered to the Guaranteed Party in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations, in accordance with the terms of the Merger
Agreement, whether matured or unmatured, or to be held as collateral for the
Obligations.

 

4. No Waiver; Cumulative Rights. No failure on the part of the Guaranteed Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Guaranteed Party of any right, remedy or power hereunder preclude any other
or future exercise of any right, remedy or power hereunder. Each and every
right, remedy and power hereby granted to the Guaranteed Party or allowed it by
Law or other agreement shall be cumulative and not exclusive of any other, and
may be exercised by the Guaranteed Party at any time or from time to time.

 

3

--------------------------------------------------------------------------------

 

 

5. Representations and Warranties. The Guarantor hereby represents and warrants
to the Guaranteed Party that:

 

(a) the execution, delivery and performance of this Limited Guarantee have been
duly authorized by all necessary action and do not contravene any Law or
contractual restriction binding on the Guarantor or its assets;

 

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Entity necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Entity is
required in connection with the execution, delivery or performance of this
Limited Guarantee;

 

(c) this Limited Guarantee constitutes a legal, valid and binding obligation of
the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law); and

 

(d) the Guarantor has the financial capacity to pay and perform the Obligations
under this Limited Guarantee, and all funds necessary for the Guarantor to
fulfill the Obligations under this Limited Guarantee shall be available to the
Guarantor for so long as this Limited Guarantee shall remain in effect in
accordance with Section 8 hereof.

 

6. Assignment. Neither the Guarantor nor the Guaranteed Party may assign their
respective rights, interests or obligations hereunder to any other Person
(except by operation of law) without the prior written consent of the Guaranteed
Party or the Guarantor, as the case may be. Notwithstanding the foregoing, the
Guarantor may assign all or a portion of its rights, interests or the
Obligations hereunder to one or more of its affiliated investment funds or any
Person that is, directly or indirectly, wholly-owned by the Guarantor and/or one
or more of such affiliated investment funds; provided that, in each case, no
such assignment shall relieve the Guarantor of its obligations hereunder,
including the Obligations (for the avoidance of doubt, no assignor shall be
deemed to be a Specified Person).

 

7. Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by reliable overnight delivery service (with proof of
service), hand delivery or by facsimile addressed as follows:

 

If to the Guarantor to:

 

290 Dunkerhook Road

Paramus, NJ 07652

Facsimile:    

 

with a copy (which shall not constitute notice) to:

 

4

--------------------------------------------------------------------------------

 

 

If to the Guaranteed Party to:

 

Asta Funding, Inc.

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

Attn: General Counsel

 

With a copy to (which shall not constitute notice):

 

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312

 

With a copy to the Special Committee and its counsel

 

c/o Tannenbaum Helpern Syracuse & Hirschtritt LLP

900 Third Avenue

New York, NY 10022

Attn: James Rieger and Ralph Siciliano

 

or to such other address as the party to receive such notice as provided above
shall specify by written notice so given, and such notice shall be deemed to
have been delivered to the receiving party as of the date so delivered upon
actual receipt, if delivered personally; upon confirmation of successful
transmission if sent by facsimile; or on the next Business Day after deposit
with an overnight courier, if sent by an overnight courier. Any party to this
Limited Guarantee may notify any other party of any changes to the address or
any of the other details specified in this paragraph; provided that such
notification shall only be effective on the date specified in such notice or two
(2) Business Days after the notice is given, whichever is later. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given shall be deemed to be receipt of the notice as of
the date of such rejection, refusal or inability to deliver.

 

5

--------------------------------------------------------------------------------

 

 

8. Continuing Guarantee. Unless terminated pursuant to this Section 8, this
Limited Guarantee shall remain in full force and effect and shall be binding on
the Guarantor, its successors and assigns (and its executors, administrators,
personal representatives and heirs, but only in their capacity as such) until
the later of either (x) the Parent Termination Fee or (y) the Other Guaranteed
Amounts have been indefeasibly paid, observed, performed and satisfied in full,
at which time this Limited Guarantee shall terminate and the Guarantor shall
have no further obligations under this Limited Guarantee. Notwithstanding the
foregoing, this Limited Guarantee shall terminate and the Guarantor shall have
no further obligations under this Limited Guarantee as of the earliest to occur
of (i) the Effective Time, (ii) payment in full of the Parent Termination Fee,
and the Other Guaranteed Amounts, in each case pursuant to the Merger Agreement
and (iii) the six-month anniversary of the valid termination of the Merger
Agreement in accordance with its terms, except as to any claim for payment of
any Obligation presented in writing by the Guaranteed Party to Parent or the
Guarantor on or prior to such six-month anniversary (in which case, the date of
termination of this Limited Guarantee shall be the date such claim is
(x) resolved by a final, non-appealable order of a court specifically identified
in Section 10(a) below, or (y) resolved as agreed in writing by the parties
hereto); provided, that such claim shall set forth in reasonable detail the
basis for such claim, and the Guarantor shall not be required to pay any claim
not submitted on or before the six-month anniversary of the valid termination of
the Merger Agreement. Notwithstanding the foregoing, in the event that the
Guaranteed Party or any of its Affiliates (other than the Stern Group Investors)
asserts in any litigation or other proceeding that (a) the provisions of
Section 1 hereof limiting the Guarantor’s liability to the Cap or the provisions
of this Section 8 or Section 9 hereof are illegal, invalid or unenforceable in
whole or in part, or (b) asserting any theory of liability against the
Guarantor, any Parent Party or any Specified Person with respect to this Limited
Guarantee, the Stern Group Commitment Letter, the Merger Agreement or any of the
transactions contemplated hereby or thereby (including in respect of any oral
representations made or alleged to be made in connection therewith) (other than,
solely with respect to this clause (b), any claim that is a Non-Prohibited Claim
against such Person), then (A) the obligations of the Guarantor under this
Limited Guarantee shall terminate ab initio and be null and void, (B) if the
Guarantor has previously made any payments under this Limited Guarantee, it
shall be entitled to recover such payments, and (C) neither the Guarantor nor
any Specified Person shall have any liability to the Guaranteed Party with
respect to the transactions contemplated by the Merger Agreement under this
Limited Guarantee or otherwise.

 

9. No Recourse. The Guaranteed Party acknowledges the separate corporate
existence of each of the Parent Parties and that, as of the date hereof, each of
Parent’s and Merger Sub’s sole assets (if any) are a de minimis amount of cash,
and that no additional funds are expected to be contributed to the Parent
Parties unless and until the Closing occurs. Notwithstanding the fact that the
Guarantor may be a partnership or limited liability company, by its acceptance
of the benefits of this Limited Guarantee, the Guaranteed Party acknowledges and
agrees that it has no right of recovery against, no recourse shall be had
against and no personal liability shall attach to, any former, current and
future direct or indirect equity holders, controlling persons, stockholders,
directors, officers, employees, agents, Affiliates, members, managers, general
or limited partners, attorneys or other representatives of the Guarantor, or any
of their respective successors or assignees (and its respective executors,
administrators, personal representatives and heirs, but only in their capacity
as such) or any of the former, current and future direct or indirect equity
holders, controlling persons, stockholders, directors, officers, employees,
agents, Affiliates, members, managers, general or limited partners, Lenders,
attorneys or other representatives or successors or assignees of any of the
foregoing (in each case other than any Other Guarantor, the Company, the Parent
Parties or the Guarantor, a “Specified Person” and together, the “Specified
Persons”), whether by or through attempted piercing of the corporate (or limited
liability company or limited partnership) veil, by or through a claim (whether
at law or equity in tort, contract or otherwise) by or on behalf any of the
Parent Parties against any Specified Person or Other Guarantor, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any applicable Law, or otherwise, except, for the avoidance of doubt, for its
rights to recover from the Guarantor or any Other Guarantor (but not any other
Person) under and to the extent provided in this Limited Guarantee or any Other
Limited Guarantee, respectively, and any other claims that are Non-Prohibited
Claims against such Person; it being agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any Specified Person or Other Guarantor for any obligation of the Guarantor or
any of its successors or permitted assigns (or its executors, administrators,
personal representatives and heirs, but only in their capacity as such) under
this Limited Guarantee or any documents or instrument delivered in connection
herewith or in respect of any oral representations made or alleged to have been
made in connection herewith or for any claim (whether at law or in equity or in
tort, contract or otherwise) based on, in respect of, or by reason of such
obligation or their creation. Except for any claims that are Non-Prohibited
Claims against such Person, recourse against the Guarantor under this Limited
Guarantee, subject to the limitations and conditions set forth herein, shall be
the sole and exclusive remedy of the Guaranteed Party and all of its Affiliates
against the Guarantor and any Specified Person in respect of any liabilities or
obligations arising under, or in connection with, the Merger Agreement or in
connection with the failure of the Merger to be consummated for any reason or
otherwise in connection with the transactions contemplated thereby or in respect
of any representations made or alleged to be made in connection therewith,
whether at law or in equity, in contract, in tort or otherwise. Nothing set
forth in this Limited Guarantee shall affect or be construed to affect any
liability of any Parent Party to the Guaranteed Party or shall confer or give or
shall be construed to confer or give to any Person other than the Guaranteed
Party (including any Person acting in a representative capacity) any rights or
remedies against any Person other than the Guarantor as expressly set forth
herein.

 

6

--------------------------------------------------------------------------------

 

 

10. Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a) This Limited Guarantee and all claims or causes of action (whether in tort,
contract or otherwise) that may be based upon, arise out of or relate to this
Limited Guarantee or the negotiation, execution or performance of this Limited
Guarantee (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Limited Guarantee) shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Limited Guarantee and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Limited Guarantee
and the rights and obligations arising hereunder brought by the other party
hereto or its successors or assigns, shall be brought and determined exclusively
in the Delaware Court of Chancery, or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any federal court
within the State of Delaware, or, if both the Delaware Court of Chancery and the
federal courts within the State of Delaware decline to accept jurisdiction over
a particular matter, any other state court within the State of Delaware, and, in
each case, any appellate court therefrom. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Limited Guarantee or any of the transactions
contemplated by this Limited Guarantee in any court other than the aforesaid
courts. Each of the parties hereto hereby irrevocably waives, and agrees not to
assert as a defense, counterclaim or otherwise, in any action or proceeding with
respect to this Limited Guarantee, (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve in accordance with this Section 10(a), (ii) any claim that
it or its property is exempt or immune from the jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Limited Guarantee, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that service of process upon such party in any such action
or proceeding shall be effective if such process is given as a notice in
accordance with Section 7.

 

7

--------------------------------------------------------------------------------

 

 

(b) WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS LIMITED GUARANTEE HEREBY
IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS LIMITED GUARANTEE OR THE TRANSACTIONS
CONTEMPLATED HEREIN. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) MAKES THIS WAIVER VOLUNTARILY AND (C) ACKNOWLEDGES THAT EACH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS LIMITED GUARANTEE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 10(b).

 

11. Entire Agreement; Amendments. This Limited Guarantee, the Stern Group
Commitment Letter, and the Merger Agreement constitute the entire agreement with
respect to the subject matter hereof, and supersedes all other prior agreements
and understandings, both written and oral, between the parties. No amendment,
modification or waiver of any provision hereof shall be enforceable unless
approved by the Guaranteed Party and the Guarantor in writing. No amendment or
waiver of any provision of this Limited Guarantee and no decision or
determination shall be made, or action taken, by the Company under or with
respect to this Limited Guarantee without first obtaining the approval of the
Special Committee. In addition to any approval of the Company Board, and without
limiting the other requirements set forth herein, the prior approval of the
Special Committee shall be required for the Company to take or refrain from
taking any action in connection with this Limited Guarantee at the request or
direction of Gary M. Stern or any member of the Stern Group.

 

12. Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Limited Guarantee.

 

13. Counterparts; Effectiveness. This letter may be executed in two or more
consecutive counterparts (including by facsimile, of “.pdf” transmission), each
of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (electronically or otherwise) to the other parties.

 

 

[Remainder of this page intentionally left blank.]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

 

 

GUARANTOR:

         

 

  [           ]

                           

 

 

 

 

[Signature Page to Limited Guarantee]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

 

GUARANTEED PARTY:

     

ASTA FUNDING, INC.

       

By:

   

Name:

   

Title:

 

 

 

 

 

 

 

 

 

 